DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 are currently pending in application 17/119,534.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10878524. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions disclose equivalent elements for continuous background check monitoring.
19/425978
US 10878524
Independent Claims 1, 7, and 13:
comprising: enrolling a candidate for continuous background check monitoring; electronically monitoring a plurality of data sources that include background check information for background check data of the candidate, wherein the electronically monitoring is performed repeatedly until the candidate is unenrolled, and wherein at least one of the plurality of data sources provides real- time information; receiving a first data record from at least one of the electronically monitored data sources; performing an identity matching process to determine a probability that the first data record belongs to the candidate; determining from the identity matching process that the probability that the first data record belongs to the candidate exceeds a threshold, and responsive to that determination, determining that the first data record is not of interest; receiving a second data record from at least one of the electronically monitored data sources; performing the identity matching process to determine a probability that the second data record belongs to the candidate; determining from the identity matching process that the probability that the second data record belongs to the candidate exceeds the threshold; determining that a verification of the second data record is desired; responsive to determining that the verification of the second data record is desired, triggering a county records search to be performed to verify the second data record; receiving results of the county records search, wherein the results verify the information in the second data record; automatically generating a report that describes the second data record; and transmitting a notification of the report to an entity that caused the candidate to be enrolled for continuous background check monitoring.
Independent Claims 1, 8, and 15:
comprising: receiving enrollment information to enroll a candidate for continuous background check monitoring, wherein the enrollment information includes candidate information including a plurality of personal identifiable information fields of the candidate; electronically monitoring a plurality of data sources that include background check information for background check data of the candidate, wherein the electronically monitoring is performed repeatedly until the candidate is unenrolled, and wherein at least one of the plurality of data sources provides real-time information; receiving a first data record from at least one of the electronically monitored data sources, wherein the first data record includes a first plurality of data record information fields of personal identifiable information; performing an identity matching process using probabilistic matching to determine a probability that the first data record includes information about the candidate, wherein performance of the identity matching process includes the following: for each of the first plurality of data record information fields included in the first data record, calculating a similarity score component for that data record information field compared to a corresponding personal identifiable field of the candidate, and computing a first final similarity score based on each individual similarity score component of the first plurality of data record information fields, wherein the first final similarity score represents the probability that the first data record includes information about the candidate; determining, from the computed first final similarity score, that the probability that the first data record includes information about the candidate exceeds a threshold; subsequent to the determining that the probability that the first data record includes information about the candidate exceeds the threshold, applying a set of one or more custom rules to the first data record to determine whether the first data record is of interest, wherein the set of one or more custom rules are configured by an entity that caused the candidate to be enrolled and that define types of data records that are of interest or types of data records that are not of interest, wherein applying the set of custom rules to the first data record indicates that the first data record is not of interest; receiving a second data record from at least one of the electronically monitored data sources, wherein the second data record includes a second plurality of data record information fields of personal identifiable information; performing the identity matching process using probabilistic matching to determine a probability that the second data record includes information about the candidate, wherein performing the identity matching process includes performing the following: for each of the second plurality of data record information fields included in the second data record, calculating a similarity score component for that data record information field compared to a corresponding personal identifiable field of the candidate, and computing a second final similarity score based on each individual similarity score component of the second plurality of data record information fields, wherein the second final similarity score represents the probability that the second data record includes information about the candidate; determining, from the computed second final similarity score, that the probability that the second data record includes information about the candidate exceeds the threshold; subsequent to the determining that the probability that the second data record includes information about the candidate exceeds the threshold, applying the set of one or more custom rules to determine whether the second data record is of interest, wherein applying the set of custom rules to the second data record indicates that the second data record is of interest; determining to verify the second data record; responsive to determining to verify the second data record, using the second data record as a pointer to trigger a county records search to be performed periodically at least multiple times to verify the second data record; receiving results of the county records search, wherein the results verify the information in the second data record; automatically generating a report that describes the second data record; transmitting a notification of the report to the entity that caused the candidate to be enrolled for continuous background check monitoring; receiving a third data record from at least one of the electronically monitored data sources, wherein the third data record includes a third plurality of data record information fields of personal identifiable information; performing the identity matching process using probabilistic matching to determine a probability that the third data record includes information about the candidate, wherein performing the identity matching process includes performing the following: for each of the third plurality of data record information fields included in the third data record, calculating a similarity score component for that data record information field compared to a corresponding personal identifiable field of the candidate, and computing a third final similarity score based on each individual similarity score component of the third plurality of data record information fields, wherein the third final similarity score represents the probability that the third data record includes information about the candidate; determining, from the computed third final similarity score, that the probability that the third data record includes information about the candidate is below the threshold, and responsive to that determination, triggering a manual review of the third data record to determine whether the third data record includes information about the candidate; receiving a fourth data record from at least one of the electronically monitored data sources, wherein the fourth data record includes a fourth plurality of data record information fields of personal identifiable information; performing the identity matching process using probabilistic matching to determine a probability that the fourth data record includes information about the candidate, wherein performing the identity matching process includes performing the following: for each of fourth plurality of data record information fields included in the fourth data record, calculating a similarity score component for that data record information field compared to a corresponding personal identifiable field of the candidate, and computing a fourth final similarity score based on each individual similarity score component of the fourth plurality of data record information fields, wherein the fourth final similarity score represents the probability that the fourth data record includes information about the candidate; determining, from the computed fourth final similarity score, that the probability that the fourth data record includes information about the candidate exceeds the threshold; subsequent to the determining that the probability that the fourth data record includes information about the candidate exceeds the threshold, applying the set of one or more custom rules to determine whether the fourth data record is of interest, wherein applying the set of custom rules to the fourth data record indicates that the fourth data record is of interest; comparing the fourth data record with previous data records that have been determined as having information of the candidate to determine whether the fourth data record includes new information, wherein the comparison uses a machine learning algorithm as applied to each field in the fourth data record to determine a likelihood whether that field has new information, and wherein a result of the comparison is that the fourth data record includes new information; and automatically generating a report that describes the fourth data record.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 7 and 13:  The claims variously recite that a “data record is desired” which suggests involvement of the vagaries of human emotions or at least involves some other steps.  In any event, the term ‘desired’ is fundamentally vague and indefinite.
The claims also variously recite “[a] data record belongs to the candidate” where the term ‘belongs’ could be interpreted as suggesting the data record involves some sort of proprietary or ownership relation.  Alternatively, it could be interpreted as meaning the record corresponds to or is associated with the candidate or reflects information about a particular candidate.  Consequently, the differing interpretations indicate the claims are vague and indefinite.  This issue also arises in claims 4, 5, 10, 11, 16 and 17.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 8 and 14: are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   The independent claims already indicate and the electronically monitoring is performed repeatedly.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 18 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to abstract ideas without significantly more and are therefore rejected as ineligible subject matter under 35 U.S.C. §101.  
These rejections are based, in part, on guidelines and court decisions as noted in Federal Register Vol. 79, No. 241 December 16, 2014 p. 74618 – 33 (hereinafter Federal Register), in the July 2015 Update: Subject Matter Eligibility (hereinafter July Update) and its appendix and the Interim Guidance for Determining Subject Matter Eligibility for Process Claims in View of Bilski v. Kappos (hereinafter Bilski Guidance) and newer guidelines promulgated in Federal Register Vol. 84, No. 4, 7 January 2019 (hereinafter FedReg2019).  Under Step 1 of these newer guidelines, Examiner finds that the claims are directed to at least one statutory category of eligible subject matter delineated in 35 U.S.C. §101.  Examiner however further finds that the claims are directed to abstract ideas as explained below.
Under step 2A, prong 1 of the recent guidelines, claims must be analyzed for subject matter eligibility when the claims recite abstract ideas.  The instant claims recite such abstract ideas.  The recitations indicated below are forms of the abstract ideas indicated in the associated brackets.
enrolling a candidate for continuous background check monitoring …[Certain Methods of Organizing Human Activity]
performing an identity matching process to determine a probability that a [the] first [second] data record belongs to the candidate… [mathematical concepts]
determining from the identity matching process that the probability that the first [second] data record belongs to the candidate exceeds a threshold, and … [mathematical concepts]
responsive to that determination, determining that the first data record is not of interest… [Certain Methods of Organizing Human Activity]
responsive to determining that the verification of the second data record is desired, triggering a county records search to be performed to verify the second data record… [Certain Methods of Organizing Human Activity]
automatically generating a report that describes the second data record … [Certain Methods of Organizing Human Activity]

Steps b and c relate to 'Mathematical Concepts’ because they involve mathematical relationships, mathematical formulas or equations or mathematical calculations involving the matching and the calculation of probabilities.  Steps a and c – e correspond to ‘Certain Methods of Organizing Human Activity’ because they involve managing personal relationships or interactions and further involves fundamental economic principles and business relations such as job qualifications and so are clearly associated with some economic value and occur in business settings and business related activities.  These steps, under the broadest reasonable interpretation, therefore correspond to the abstract ideas noted in FedReg2019.  Therefore, the claims recite abstract ideas.
Under the most recent guidelines from the Federal Register in Step 2A, prong 2, a claim that recites an abstract idea must provide further elements that demonstrate that the claims integrate the abstract idea into a practical application for it to be considered as eligible subject matter.  This notion of what constitutes a practical integration is based on limitations that demonstrate improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a), applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo, applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c), applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The instant claims recite “a processor” and non-transitory machine-readable storage medium …”, The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions such as performing calculations --- see Specification [0056-60] for a description of generic computer systems) such that it amounts to no more than mere instructions to apply the exception using a generic computer equipment.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are therefore directed to abstract ideas.  These same arguments apply to dependent claims 2 – 6, 8 – 12 and 14 – 18 because they are further directed to mathematical concepts and certain methods of organizing human activities involving collecting information, analyzing it and displaying certain results of the collection and analysis and organizing and manipulating information through mathematical correlations.  Electric Power Group, supra.  See also Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014); Intellectual Ventures v. Capital One Bank, 793 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015).  
Claims that are directed to abstract ideas, must be evaluated to determine if the claim, as a whole, is directed to significantly more than an abstract idea as per step 2B.  The instant claims do not include such additional elements sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform calculation amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept beyond abstract ideas.   Thus, the limitation elements that refer to electronically monitoring…, receiving a first [second] data record…, receiving results of the county records search…, and transmitting a notification of the report…, further correspond to insignificant pre or post solution activities such as data gathering, transmitting, storing and displaying of information and other insignificant computer-related functions.   As noted above, these types of steps are similar to steps that have been identified as insignificant computer-related functions.  See e.g., Federal Register at p.74624, 74632 citing Ultramercial.  Further, the claims do not include a transformation or reduction of a particular article to a different state or thing.  As such, the claim recitations involving machine-readable medium storing computer-executable instructions and the previously mentioned web-based system for storing, when considered as a whole, are nothing more than instructions to implement the abstract ideas associated with the gathering, evaluation and synthesis of information in a well-understood, routine and conventional technological environment, i.e., a web-based system.   See at least Solmer, et al. (US PgPub 20020165717 A1) where analysis of information in text documents was based, in part, on algorithms involving machine learning and computers.  Thus, these additional, technological features involving pre and post solution activities involving electronic data acquisition and notifications are also seen as well-understood, routine and conventional activities previously known to the industry and specified at a high level of generality as evidenced by e.g., See also Intellectual Ventures I LLC v. Capital One Financial, CAFC 2014-1506.  Intellectual Ventures I LLC v. Symantec Corp., CAFC 2015-1769, 2015-1770, 2015-1771 at pp.12-13.   See also Intellectual Ventures I LLC v. Capital One Financial, supra, SAP America, Inc., infra, Smartflash LLC v. Apple Inc., CAFC 2016-1059 at p.10.  Generic computers performing generic computer functions or comprised of generic components, without an inventive concept, do not add meaningful limitations that amount to significantly more than generally linking the use of the abstract ideas to a particular technological environment.  
The particular technological environment to which this invention is directed is the use of computer technologies to facilitate the collection, manipulation and reporting of data.  Collecting data and analyzing the data based on the collected data is a common feature of this technological environment which typically involve the use of computers, processors and other generic computer technologies.  The abstract steps noted above are merely embellished by a basic linking of this technological environment to the abstract ideas.  
Nor is the particular ordering of the several claim limitations and their elements significantly more than the abstract ideas because their ordering is fundamental to implementing any determination of market interest.  Thus, any implementation of the abstract ideas of collecting information, analyzing it and displaying certain results of the collection and analysis and organizing and manipulating information through mathematical correlations necessarily requires the data acquisition steps which may involve gathering information.  Once these aspects are effected, organizing and analyzing that information and comparing and matching and otherwise processing that information are logical next steps to implement the abstract ideas noted above.  Thus, the aforementioned steps are merely a basic embodiment of the abstract ideas.  There are no significant method steps that substantively add to the abstract ideas.  Thus, the computer is used merely as a calculation tool and the instant invention therefore does not provide evidence of an inventive concept.  Therefore, the claims are directed to abstract ideas without significantly more and are therefore not patent eligible.

Section 33(a) of the America Invents Act reads as follows
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.
Claims 1 – 18 are rejected under 35 U.S.C. 101  and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101 ).   The claims recite “enrolling a candidate…”  and construed under the broadest, reasonable interpretation suggests that a human being must perform an act and therefore encompasses a human being.  Applicant is advised to draft claims that recite what the invention actually does.  In this case, it would appear that the system responds or is responsive to inputs to perform certain functions, but the bare recitation of ‘enrolling a candidate’ suggests a human being must perform an action or act.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. §103(a) as being unpatentable over Gray (US PgPub 20100228792 A1) in view of Dhar, et al. (US PgPub 20170374093 A1) and further in view of Holloran (US PgPub 20050273453 A1).
Claims 1, 7 and 13:
Gray teaches the following limitations as shown.
(claim 1) A method, comprising (Gray in at least [0012-14] describes and/or discloses a process and flowchart which corresponds to a method.):
enrolling a candidate for continuous background check monitoring (Gray [0022] states “When the user would like to conduct background investigations on a new subject, they select the Enter New Subject function 210 and enter the subject profile information 225 that includes at least one element of data from the group of data that includes, full name, home address, social security number, date of birth and submits the data for processing 240. When the user would like to add a new user to the system, they select the Enter New User function 215.” (emphasis added) where the entry or submission as noted corresponds to ‘enrolling’.  Moreover, Gray [abstract] states “Periodically afterward, a report of any new background investigation findings is automatically provided to the investigator along with the updated risk score.  Reports continue to be generated periodically until the subject's name is removed from the system.” (emphasis added).  See also Gray [0008] regarding the need for periodic background checks.  Given all this, the enrollment noted above also implies enrollment for continuous background check monitoring as claimed.);
electronically monitoring a plurality of data sources that include background check information for background check data of the candidate, wherein the electronically monitoring is performed repeatedly until the candidate is unenrolled, and wherein at least one of the plurality of data sources provides realtime information (Gray [abstract] states “Periodically afterward, a report of any new background investigation findings is automatically provided to the investigator along with the updated risk score.  Reports continue to be generated periodically until the subject's name is removed from the system.” (emphasis added) where the emphasized text corresponds to the unenrollment.  Gray [0023] states “This reporting function may also be configured to alert the investigator whenever a new piece of background investigation data is discovered, or when the subject's risk score and rating change.” (emphasis added) where the emphasized text comports to the provision of realtime information as described in Specification [0054].) ;
receiving a first data record from at least one of the electronically monitored data sources (Gray [claim 1] states “a user interface to receive initial subject data from an investigator, that initiates automated background investigation results on a periodic recurring basis;” and Gray [0021] states “The Scoring and Rating Engine processes the background check queries and calculates scoring and rating algorithms on information gathered from the public records received via the Public Records Interfaces that are connected to the external public records databases via the internet ...” (emphasis added).)
receiving a second data record from at least one of the electronically monitored data sources (see limitation above regarding Gray [0021] indicating receiving a first data record where the reference indicates a plurality of data sources, hence a second data source as it refers to “the external public records databases”) ;
automatically generating a report that describes the second data record (Gray [0016] states “The background check can contain information from county court databases, federal court databases, federal criminal databases, state weapons purchase databases, state driving record databases, state sex offender databases, local and state criminal and prison databases, and any other public or private records database of interest.” (emphasis added) where the ‘background check’ corresponds to a generated report.); and
transmitting a notification of the report to an entity that caused the candidate to be enrolled for continuous background check monitoring (Gray [claim 11] states “… wherein initial and periodic reports are transmitted to the investigator.”).
Gray does not specifically teach the following limitations, but Dhar, in an analogous art does as shown.
(claim 7) A non-transitory machine-readable storage medium that provides instructions that, when executed by a processor, causes said processor to carry out operations comprising (Dhar [0123]):
(claim 13) A server, comprising: a processor; a non-transitory machine-readable storage medium that provides instructions that, if executed by the processor causes the server to perform the following operations (Dhar [0123], [0037]):
performing an identity matching process to determine a probability that the first data record belongs to the candidate (Dhar [0003] describes and/or discloses a robust matching identity screening process to determine a probability of a match with a threshold probability for purposes of background checks as in Dhar [0001].);
determining from the identity matching process that the probability that the first data record belongs to the candidate exceeds a threshold, and responsive to that determination, determining that the first data record is not of interest (Dhar [0003] describes and/or discloses a robust matching identity screening process to determine a probability of a match with a threshold probability for purposes of background checks as in Dhar [0001].  Results not within a threshold error rate as indicated in Dhar [0027] which states “This control probability can be used to fix the false negative probability and, as such, allow a user of the service to accept a risk tolerance associated with the false negative probability.  In some examples, the service can allow a user to define a risk tolerance or modify a default risk tolerance.” (emphasis added).);
performing the identity matching process to determine a probability that the second data record belongs to the candidate (See limitation above regarding Dhar [0001, 0003 and 0027] where the matching and probability determinations are applied for any data record received, hence a second data record.);
determining from the identity matching process that the probability that the second data record belongs to the candidate exceeds the threshold (see previous);
Both Gray and Dhar teach in the identity matching and background checking arts.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the probability evaluations in conjunction with threshold values as taught by Dhar in the system of Gray, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Neither Gray nor Dhar specifically teach the following limitations, but Holloran, in an analogous art does as shown.
determining that a verification of the second data record is desired (Holloran [0004] states “When information on consumers, which are matters of public record, such as arrests, indictments, convictions, and are likely to have an adverse effect upon a consumer's ability to obtain employment, FCRA § 613 requires either strict procedures to ensure that the reported information is complete and up to date, or notification of the consumer of the fact that public record information is being reported.” (emphasis added) and in Holloran [0007] states “Even when the searches are based only on matches of the exact name and date of birth, commercial criminal history database checks still have to be augmented with costly onsite searches of the court records identified by the database searches to locate information in the full court records that will provide confirmation that the records do or do not apply to the applicants.” (emphasis added) where the emphasized text clearly teaches and suggests follow on searches as desired because of criminal history designed to ‘provide confirmation’ as to accuracy.);
responsive to determining that the verification of the second data record is desired, triggering a county records search to be performed to verify the second data record (see preceding regarding teachings from Holloran.  Holloran [0006] states “For example, to determine where more detailed onsite searches of county court records are necessary, background screening companies frequently search proprietary databases …”);
receiving results of the county records search, wherein the results verify the information in the second data record (Holloran [0007] as noted above.);
Gray, Dhar and Holloran teach in the identity matching and background checking arts.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the further searches and verifications as taught by Holloran in the system of Gray and Dhar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
Claims 2, 8 and 14:
Gray teaches the following limitations as shown.
… wherein electronically monitoring the plurality of data sources includes periodically querying one or more of the plurality of data sources (Gray [claim 1] states “…a public records interface configured to receive data from multiple public records data sources.”, and Gray [abstract] states “Periodically afterward, a report of any new background investigation findings is automatically provided to the investigator along with the updated risk score.  Reports continue to be generated periodically until the subject's name is removed from the system.” (emphasis added)).
Claims 3, 9 and 15:
Gray teaches the following limitations as shown.
… wherein electronically monitoring the plurality of data sources includes receiving pushed data from one or more of the plurality of data sources (Gray [0023] states “The user may also conduct a search on a specific name to pull up an individual report. This function also allows the user to receive the periodic reports to their email on a recurring basis. This reporting function may also be configured to alert the investigator whenever a new piece of background investigation data is discovered, or when the subject's risk score and rating change.” (emphasis added).).

Claims 4, 10 and 16:
Gray does not specifically teach the following limitations, but Dhar, in an analogous art does as shown.
…  wherein the enrolled candidate is associated with a plurality of candidate information fields, wherein the first data record includes a plurality of data record information fields, and wherein performing the identity matching process to determine the probability that the first data record belongs to the candidate includes comparing the plurality of candidate information fields with the plurality of data record information fields (Dhar [0003] states “The techniques are robust in that they can be match tokens originating from disparate regions and/or languages while providing a control probability indicating that all matches have been found within a given threshold error rate (e.g., a probability that the techniques return a false positive and/or false negative). The techniques can include generating a similarity score for received identity information compared to a reference record. In some examples, the techniques can utilize a region associated with the received identity information and/or the reference record to weight tokens composing the identity information to adjust the similarity score.” (emphasis added) and .
Both Gray and Dhar teach in the identity matching and background checking arts.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the information matching and probability evaluations as taught by Dhar in the system of Gray, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5, 11 and 17:
Gray does not specifically teach the following limitations, but Dhar, in an analogous art does as shown.
… receiving a third data record from at least one of the electronically monitored data sources (see the rejections of claims 1, 7 and 13 regarding the acquisition of data.);
performing the identity matching process to determine a probability that the third data record belongs to the candidate (see the rejections of claims 1, 7 and 13 regarding the probability determinations.); and
Both Gray and Dhar teach in the identity matching and background checking arts.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the probability evaluations in conjunction with threshold values as taught by Dhar in the system of Gray, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Neither Gray nor Dhar specifically teach the following limitations, but Holloran, in an analogous art does as shown.
determining from the identity matching process that the probability that the third data record is below the threshold, and responsive to that determination, triggering a manual review of the third data record to determine whether the third data record belongs to the candidate (Holloran [0101] states “In another example, the ISF can use a first and/or a second threshold and the probability that the labels are associated with a specified attribute to determine whether to discard, modify, or maintain the similarity score.  For example, if the probability is below the first threshold, the ISF can discard the query token/record token pair.” (emphasis added) where the ‘discarding’ corresponds to a determination that the record is not associated with the candidate.  Holloran [0007] states “Even when the searches are based only on matches of the exact name and date of birth, commercial criminal history database checks still have to be augmented with costly onsite searches of the court records identified by the database searches to locate information in the full court records that will provide confirmation that the records do or do not apply to the applicants.” (emphasis added) where ‘onsite searches’ corresponds to a manual review of third data.)
Gray, Dhar and Holloran teach in the identity matching and background checking arts.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the further searches and verifications as taught by Holloran in the system of Gray and Dhar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6, 12 and 18:
Neither Gray nor Dhar specifically teach the following limitations, but Holloran, in an analogous art does as shown.
… wherein the second data record indicates an arrest of the candidate, wherein the second data record includes a county in which the arrest occurred; and wherein the county records search is performed to determine details of the arrest and details of any disposition corresponding to the arrest (Holloran in at least [0050] states “The table of offenses table typically includes: (1) data structures of information about the offenses for which the offenders were arrested, charged, and/or convicted linked to data structures of information about the offenders, and (2) a plurality of records with fields that describe the offenses, the severity grading of the offenses, pertinent dates associated with the law enforcement and judicial processes, including dates of arrest, charge, conviction and sentencing, the disposition of the case and the sentence. Search architecture for searching the records for selected offenders based upon various combinations of input parameters in the table of offenses and for returning the offense data associated with the records returned by the query is also included and associated with the Criminal History Database.”  The reference thus teaches the details of arrests and their disposition.  See also Holloran [fig.14] regarding further details such as county information.).
Gray, Dhar and Holloran teach in the identity matching and background checking arts.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the arrest data as taught by Holloran in the system of Gray and Dhar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Examiner notes further that the particular information obtained constitutes non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements. The recited method steps would be performed the same regardless of the specific data. Further, the structural elements remain the same regardless of the specific data. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2106.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. The Examiner suggests the applicant review these documents before submitting any amendments.
Mauzy, et al. (US PgPub 20040044538 A1) teaches a system and method for processing applications for employment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 17, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629